                 Case 3:17-cr-00482-JAH Document 118 Filed 07/07/20 PageID.1464 Page 1 of 6
      �AO 245B (CASO) (Rev. 4/14) Judgment in a Criminal Case
                 Sheet I




                                                UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA
                      UNITED STATES OF AMERICA                                        AMENDED JUDGMENT IN A CRIMINAL CASE
                                          v.                                          (For Offenses Committed On or After November 1, 1987)

                              Noe Rene Lugo         -1                                Case Number: l 7-cr-00482-JAH- l
                                                                                      Gary Paul Burcham
                                                                                      Defendant's Attorney
      REGISTRATION NO. 60596298
      181   Correction of Sentence on Remand (Fed. R. Crim. P. 35); Previously Imposed Sentence is Hereby Set Aside and Vacated
      THE DEFENDANT:
      0   pleaded guilty to count(s) ____________________________________
      181                                                                  _ ._ __________________________
                                                                   _ _ tm_ent
            was found guilty on count(s)_l _ -_ 5_o_f_th_ e_I_ nd_ ic
            after a plea ofnot guilty.
            Accordingly, the defendant is adjudged guilty ofsuch count(s), which involve the following offense(s):
                                                                                                                                              Count
      Title & Section                          Nature of Offense                                                                             Number(s)
18:922(a)(l )(A);                      Dealing in Firearms Without a License                                                                 1
18:924(g)(l ) & 924(a)(2)               Felon in Possession ofa Firearm and Ammunition                                                       2
18:924(g)(l ) & 924(a)(2)               Felon in Possession of a Firearm and Ammunition                                                      3
18:924(g)(l) & 924(a)(2)                Felon in Possession of a Firearm and Ammunition                                                      5




         The defendant is sentenced as provided in pages 2 through                4         ofthis judgment. The sentence is imposed pursuant
  to the Sentencing Reform Act of 1984.
  0    The defendant has been found not guilty on count(s)
                                                          ----------------------------
  '><'
                __________________ is � are O
  �    Count(s)                 4                                       lvl Vacated.
  181 Assessment:$100.00 as to each count 1,2,3,5 for a total of$400.00

  181 No fine                                        181 Forfeiture pursuant to order filed                3/29/18              , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
  or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
  defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.




                                                                               HON.
                                                                               UNIT         STATES DISTRICT JUDGE


                                                                                                                                            l 7-cr-00482-JAH- l
           Case 3:17-cr-00482-JAH Document 118 Filed 07/07/20 PageID.1465 Page 2 of 6
AO 245B (CASO) (Rev. 4/14) Judgment in a Crim inal Case
           Sheet 2 - Imprisonment

                                                                                            Judgment -   Page _ _2 _ of       4
 DEFENDANT: Noe Rene Lugo                 -1
 CASE NUMBER: 17-cr-00482-JAH-1
                                                            IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
         Ct I: 60 months; Ct 2: 120 months, consecutive w/Ct I; Ct 3: 120 months, concurrent w/Ct 2;
         Ct 5: 120 months, concurrent w/Ct 2 for a total of 180 months


    D Sentence imposed pursuant to Title 8 USC Section 1326(b).
    D The court makes the following recommendations to the Bureau of Prisons:



    D The defendant is remanded to the custody of the United States Marshal.
    D The defendant shall surrender to the United States Marshal for this district:
           O at _ _ _ _ _ _ __                     O a.m.     D p.m.       on
               as notif_ied by the _U nited States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
       D before
                      --------------------------------------
          •    as notified by the United States Marshal.
          D    as notified by the Probation or Pretrial Services Office.


                                                                RETURN

I have executed this judgment as follows:

        Defendant delivered on                                                  to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                          UNITED STATES MARSHAL


                                                                       By----------------~=--------
                                                                                      DEPUTY UNITED ST ATES MARSHAL




                                                                                                                 17-cr-00482-JAH-l
               Case 3:17-cr-00482-JAH Document 118 Filed 07/07/20 PageID.1466 Page 3 of 6
AO 2458 (CASO) (Rev. 4/14) Judgment in a Criminal Case
           Sheet 3 - Supervised Release
                                                                                                                 Judgment-Page        3     of        4
DEFENDANT: Noe Rene Lugo -1                                                                              D
CASE NUMBER: 17-cr-00482-JAH-l
                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
Three years concurrent as to counts 1, 2, 3, 5.

         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during
the term of supervision, unless otherwise ordered by court.                                          --

•        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
         future substance abuse. (Check, if applicable.)
         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
         The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
         Backlog Elimination Act of 2000, pursuant to 18 USC sections 3563(a)(7) and 3583(d).
         The defendant shall comply with tfie requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as directed
         by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides, works, is a student, or
         was convicted of a qualifying offense. (Check if applicable.)

•        The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
          If this judgment imposes a fine or restitution obligation, it is a condition of supervised release that the defendant pay any such fine
or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of Payments set
forth in this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
any special conditions imposed.

                                         STANDARD CONDITIONS OF SUPERVISION

    I)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
    2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
    3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
    4)    the defendant shall support his or her dependents and meet other family responsibilities;
    5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
          acceptable reasons;
    6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
    7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
          controlled substance or any paraphernalia related to any contro!Jed substances, except as ·p rescribed by a physician;
    8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
    9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
          a felony, unless granted permission to do so by the probation officer;
 I 0)     the defendant shall permit a probation officer to visit him or her at any time at home ·o r elsewhere and shall permit confiscation of any
          contraband observed in plain view of the probation officer;
 11)      the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
 12)      the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
          permission of the court; and
 13)      as directed by the probation officer, the defendant shall notify third parties ~frisks that may be occasione_d by !he defendant's c~minal
          record or personal history or characteristics and shall permit the probat10n officer to make such not1ficat10ns and to confirm the
          defendant's compliance with such notification requirement.
                                                                                                                                      l 7-cr-00482-JAH-l
           Case 3:17-cr-00482-JAH Document 118 Filed 07/07/20 PageID.1467 Page 4 of 6



     AO       (Rev. 9/00) Judgment in a Criminal Case -                                   Judgment- Page 1.of 4




     Continued 2 -     Supervised Release

     Defendant: LUGO, Noe Rene Louis
     CASE NUMBER: l 7-cr-00482-JAH-l

                                         SPECIAL CONDITIONS OF SUPERVISION


1.   Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

2. Submit your person, property, residence, office or vehicle to a search, conducted by a United States Probation Officer at a
reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition
of release; failure to submit to a search may be grounds for revocation; the defendant shall warn any other residents that the premises
may be subject to searches pursuant to this condition.

3. Shall not associate with any person who you know, or who a probation officer or other law enforcement officer informs you is a
Vista Home Boys gang member or associate, or any other known gang member or associate, unless given permission by the probation
officer.

4. Shall not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats, jackets, shoes, flags,
scarves, bandanas, shirts or other articles of clothing that are known to represent gang affiliation, association with or membership in
the Vista Home Boys gang or any other known gang, unless given permission by the probation officer.

5. You are to provide complete disclosure of personal and business financial records to the probation officer as requested.

6. You are to notify the probation officer of any interest in real or personal property directly or indirectly obtained, including any
interest obtained under any other name or entity.

7. You are to notify the probation officer before transferring any interest in real or personal property owned directly or indirectly,
including any interest held or owned under any other name or entity.

8. You are prohibited from opening checking accounts or incurring new credit charges or opening additional lines of credit without
approval of the probation officer.

9. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing and counseling, as directed
by the probation officer. Allow for reciprocal release of information between the probation officer and the treatment provider. May be
required to contribute to the costs of services rendered in an amount to be determined by the probation officer, based on the defendant's
ability to pay.

10. Shall not display any known gang signs or gestures.
      Case 3:17-cr-00482-JAH Document 118 Filed 07/07/20 PageID.1468 Page 5 of 6

                                                                       FILED
 1
                                                                      M.4R 2 9 2018
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                            Case No. 17cr0482-JAH
11                       Plaintiff,                       ORDER OF CRIMINAL
                                                          FORFEITURE
12          v.
13   NOE RENE LUGO,
14                       Defendant.
15
16         WHEREAS, as the result of the guilty verdicts returned by the jury on Counts 1
17 through 5 of the Indictment, for which the Government sought forfeiture pursuant to
18 18 U.S.C. § 924(d)(l) and 28 U.S.C. § 2461(c), and Defendant NOE RENE LUGO
19 thereafter orally consenting to forfeiture of all right, title and interest of all firearms and
20 ammunition involved in the commission of the offenses, including but not limited to, the
21 Colt .380 caliber handgun, Serial No. 103939; Heckler & Koch .45 caliber handgun, Serial
22 No. 25-122086; Beretta 9mm handgun, Serial No. BER217874Z; Glock 17 9mm handgun,
23 Serial No. BCBE003; Harrington & Richardson 732 revolver, Serial No. AY077870;
24 Smith & Wesson M&P 15, Serial No. 67705; AR-10 rifle (no serial number);
25 approximately 9 rounds of 9mm ammunition; approximately 5 rounds of .32 caliber
26 ammunition; approximately 41 rounds of .308 ammunition; ·and approximately 49 rounds
27 of .223 caliber ammunition, defendant NOE RENE LUGO is hereby ordered to forfeit to
28 //
      Case 3:17-cr-00482-JAH Document 118 Filed 07/07/20 PageID.1469 Page 6 of 6



 1 the United States all rights, title and interest in all the firearms and ammunition involved
2 in the offenses, as alleged in the Indictment; and
 3         WHEREAS, the above-referenced properties were all part of the controlled purchase
4 in violation of 18 U.S.C. §§ 922(a)(IXA), 922(g)(l), and 924(a)(2);
 5         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 6         1.    All right, title and interest of Defendant NOE RENE LUGO in the Colt .380
 7 caliber handgun, Serial No. 103939; Heckler & Koch .45 caliber handgun, Serial No. 25-
 8 122086; Beretta 9mm handgun, Serial No. BER217874Z; Glock 17 9mm handgun, Serial
 9 No. BCBE003; Harrington & Richardson 732 revolver, Serial No. AY077870; Smith &
10 Wesson M&P 15, Serial No. 67705; AR-10 rifle (no serial number); approximately 9
11 rounds of 9mm ammunition; approximately 5 rounds of .32 caliber ammunition;
12 approximately 41 rounds of .308 ammunition; and approximately 49 rounds of .223 caliber
13 ammunition, are hereby forfeited to the United States pursuant to 18 U.S.C. § 924(d)(l)
14 and 28 U.S.C. § 246l(c).
15         2.    The Colt .380 caliber handgun, Serial No. 103939; Heckler & Koch .45 caliber
16 handgun, Serial No. 25-122086; Beretta 9mm handgun, Serial No. BER217874Z; Glock
17 17 9mm handgun, Serial No. BCBE003; Harrington & Richardson 732 revolver, Serial
18 No. AY077870; Smith & Wesson M&P 15, Serial No. 67705; AR-10 rifle (no serial
19 number); approximately 9 rounds of 9mm ammunition; approximately 5 rounds of .32
20 caliber ammunition; approximately 41 rounds of .308 ammunition; and approximately 49
21 rounds of .223 caliber ammunition were part of a controlled purchase and, accordingly, no
22 ancillary proceedings or further action is required to enforce the forfeiture in this case.
23         DATED=1,-z.t-       L3
24
                                              0.           .
25                                              ted States District Court
26
27
28
                                                   2
                                                                                        17cr0482
